Citation Nr: 0119549	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  97-16 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1948 to 
August 1949, and from May 1951 to October 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 letter of notification 
from the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO), in which the appellant was 
informed that a previous (1954) denial of a claim for service 
connection for recurrent back pains was confirmed as no 
medical evidence had been received in support of a petition 
to reopen the claim.

This appeal was previously before the Board in December 1998.  
The Board remanded the appeal for the RO to consider and 
develop the issue of whether new and material evidence had 
been submitted to reopen the claim for service connection for 
residuals of a back injury.  This being accomplished, the 
case is again before the Board and ready for appellate 
review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Service connection for a back disability characterized as 
recurrent back pains was denied in a July 1954 rating 
decision and the appellant was so advised.  The appellant did 
not appeal.

2.  The evidence submitted in support of the petition 
consists entirely of lay assertions of medical causation and 
is therefore not competent evidence and accordingly not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The July 1954 rating decision is final.  New and material 
evidence sufficient to reopen a claim for service connection 
for residuals of a back injury has not been received.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 
20.200, 20.201, 20.302, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).  
Service connection for a back disability characterized as 
recurrent back pains was denied in a July 1954 rating 
decision and the appellant was so advised.  The July 1954 
rating decision is final.

However, the claim may be reopened upon submission of new 
and material evidence.  When faced with a petition to reopen 
a previously and finally disallowed claim, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156 (a) (2000).  New 
and material evidence means evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration.  It is neither cumulative nor redundant and 
by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
The Board may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107 (b) has been fulfilled.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

If a claim is not reopened, the Board does not proceed to a 
consideration of whether the duty to assist has been met.  
However, VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996).  This obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation.  
In response to the Board's December 1998 Remand, the RO 
notified the appellant in a January 1999 letter of the basis 
of the prior denial and his responsibility to submit new and 
material evidence to reopen his claim.  The appellant 
identified two private physicians with regard to treatment 
for his back complaints immediately after service.  The 
appellant did not provide complete mailing addresses for 
these physicians.  In a February 1999 letter, the appellant 
was notified that it was his responsibility to obtain this 
evidence, and that his wife had advised that no better 
address was known to them.  Both requests for evidence were 
returned by the post office as undeliverable for insufficient 
address.  The appellant was so advised in the Supplemental 
Statement of the Case issued in March 1999.  In the 
Supplemental Statement of the Case he was further advised of 
the regulations which govern petitions to reopen finally 
denied claims.  In this respect, it is not shown that the 
appellant has put VA on notice of the existence of any 
additional specific, particular piece of evidence that, if 
submitted, could reopen his claim on the basis of new and 
material evidence, notwithstanding the fact that he has been 
provided opportunities to do the same.  Thus, no additional 
development action is warranted.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).

The evidence before the RO at the time of the July 1954 
rating decision is summarized as follows:

Mild, asymptomatic scoliosis was noted at entry into service 
in August 1948.  In an August 1952 record, the appellant 
complained of aching in the mid-lumbar region on both sides.  
After he sat he could not straighten up without pain and it 
ached at night.  It was worse in the morning.  On physical 
examination movement was entirely normal.  There was no pain 
on any movement and no tenderness.  Functional backache was 
diagnosed and a board mattress was prescribed.  On 
examinations conducted in August 1949 and March 1951, no 
spine abnormality was identified.

The appellant filed a claim for service connection for back 
pain which he claimed had its onset during service in North 
Africa.  On VA examination conducted in May 1954, recurrent 
back strain with mild right dorsal scoliosis was diagnosed.

The evidence submitted in support of the petition to reopen 
the claim for service connection consisted of the appellant's 
statements.  He was thrown out of a weapons carrier while 
serving in North Africa.  He was taken to the hospital and 
the doctor told him that he had hurt his back.  He was given 
a slip to get a piece of plywood to place under his mattress.  
It took a while to relieve the pain and it came back 
periodically.  Upon his release from the service, he was 
treated by Drs. Ricci and Benson for his back pain.  (As 
previously indicated, these records were not obtainable).  He 
did not have scoliosis growing up, did not have it when he 
was examined, and does not have it now.  He needs help with 
his medical expenses as he was living on a fixed income.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of and 
the reasons for the previous denial.  The evidence before the 
RO in July 1954 consisted of scoliosis identified at entry 
into service and one complaint of back pain during service.  
Subsequent service examinations were silent for back 
complaints or diagnoses and the VA examination conducted in 
1954 concluded with a diagnosis of recurrent back strain and 
scoliosis.  Service connection was denied by the RO on the 
basis that a back disability preexisted service and competent 
evidence of aggravation had not been presented.

The evidence submitted in support of the petition to reopen 
the claim for residuals of a back injury fails to cure the 
evidentiary defect that existed at the time of the July 1954 
rating decision.  The evidence submitted consists entirely of 
the appellant's contentions.  Lay testimony is competent only 
when it regards the readily observable features or symptoms 
of injury or illness, but may not be relied upon for 
establishing a medical diagnosis, be that a current diagnosis 
or one linking a current disability to service.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant lacks 
the medical training and expertise to offer competent medical 
evidence.  Although the appellant contends that he has post-
service back disability that is attributable to an inservice 
injury, lay assertions of medical causation cannot suffice as 
new and material evidence to reopen a claim.  Hickson v. 
West, 11 Vet. App. 374(1998).  

In the absence of new and material evidence the claim is not 
reopened and the Board does not proceed to evaluate the 
merits of the claim.


ORDER

The petition to reopen a claim for service connection for 
residuals of a back injury is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

